DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1, 8, and 16 disclose “evaluating multiple samples of the selected one of the square wave signals to derive a binary state.” However, the specification fails to go into detail where the multiple samples of a selected one of the square wave signals originate, how they are acquired, or how the multiple sample of a signal square wave signal are evaluated to derive a (single) binary state (of the selected signal). The specification merely discloses “In a step 440, multiple samples of the selected one of the square wave signals are evaluated to derive a binary state of the selected one.” Thus Claims 1, 8, and 16 are considered to contain subject matter which was not described in the specification in such a way as to enable one of ordinary skill in the art to make and/or use the claimed method.
Claims 2-7, 9-15, and 17-20 depend upon that of Claim 1, 8, and 16 and require all of the limitations of Claims 1, 8, and 16, therefore Claims 2-7, 9-15, and 17-20 are too considered as rejected as failing to comply with the enablement requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 16 disclose “evaluating multiple samples of the selected one of the square wave signals to derive a binary state.” However, it is not clear where the multiple samples of a selected one of the square wave signals originate, how they are acquired, or how the multiple sample of a signal square wave signal are evaluated to derive a (single) binary state (of the selected signal). Thus Claims 1, 8, and 16 are considered as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the claimed invention.
Claims 2-7, 9-15, and 17-20 depend upon that of Claim 1, 8, and 16 and require all of the limitations of Claims 1, 8, and 16, therefore Claims 2-7, 9-15, and 17-20 are too considered as rejected as being indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 14, 16-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey et al. (US 2005/0075809 A1), herein referred to as Bailey.
Regarding Claim 1, Bailey discloses a method of detecting multiplexed input signals (“conditioned thermostat inputs” signals input to item 114, figure 3b and have one output at item 17, figure 3b and therefore the signals are considered to be multiplexed as a multiplexer is a device that selects between several input signals and forwards the selected input to a single output line), comprising: 
	converting (with item 110, figure 3a) received alternating current (AC) input signals into corresponding square wave signals of a digital logic voltage (para. 0048 in view of para. 0022 – Bailey teaches an improvement over the prior art of figure 1 that includes relatively high hysteresis so that smooth square waves such as the one shown in figure 2b are output by the conversion of the AC input signals and as the RS232 receivers have inputs for receiving an AC voltage input signal and an output for transmitting a microprocessor logic operating voltage signal is considered to teach the AC input signals being converted into square wave signals of a digital logic value); 
	selecting (with item 114, figure 3b) one of the square wave signals (the signal to be output at item 17, figure 3b to item 124, figure 3b of the plurality of signals input to item 114 in figure 3b); and 
	evaluating multiple samples (para. 0058) of the selected one of the square wave signals (the signal to be output at item 17, figure 3b to item 124, figure 3b of the plurality of signals input to item 114 in figure 3b) to derive a binary state (with relatively high hysteresis a smooth square wave will allow the microprocessor (114) to know where it is receiving a logical one or logical zero – para. 0022; the logic level of zero or one used to activate or turn off the load connected to relay circuit 126 in figure 3b – para. 0058).
Regarding Claim 6, Bailey discloses the method of claim 1, wherein the AC input signals are at a control voltage (para. 0041) and the square wave signals are at a digital logic voltage (para. 0022).
Regarding Claim 8, Bailey discloses a method of detecting multiplexed input signals (“conditioned thermostat inputs” signals input to item 114, figure 3b and have one output at item 17, figure 3b and therefore the signals are considered to be multiplexed as a multiplexer is a device that selects between several input signals and forwards the selected input to a single output line), comprising: 
	converting (with item 110, figure 3a) received alternating current (AC) input signals into corresponding square wave signals of a digital logic voltage (para. 0048 in view of para. 0022 – Bailey teaches an improvement over the prior art of figure 1 that includes relatively high hysteresis so that smooth square waves such as the one shown in figure 2b are output by the conversion of the AC input signals and as the RS232 receivers have inputs for receiving an AC voltage input signal and an output for transmitting a microprocessor logic operating voltage signal is considered to teach the AC input signals being converted into square wave signals of a digital logic value); 
	selecting (with item 114, figure 3b) one of the square wave signals (the signal to be output at item 17, figure 3b to item 124, figure 3b of the plurality of signals input to item 114 in figure 3b); and 
	evaluating multiple samples (para. 0058) of the selected one of the square wave signals (the signal to be output at item 17, figure 3b to item 124, figure 3b of the plurality of signals input to item 114 in figure 3b) to derive a binary state (with relatively high hysteresis a smooth square wave will allow the microprocessor (114) to know where it is receiving a logical one or logical zero – para. 0022; the logic level of zero or one used to activate or turn off the load connected to relay circuit 126 in figure 3b – para. 0058); and controlling at least one of a compressor, a furnace, and a blower based on the binary state (para. 0043 – “air-conditioning compressor”; para. 0050 – “such as a furnace”; para. 0058 – “turning on a furnace”).
Regarding Claim 14, Bailey discloses the method of claim 8, wherein the AC input signals are at a control voltage (para. 0041) and the square wave signals are at a digital logic voltage (para. 0022).
Regarding Claim 16, Bailey discloses a method of detecting multiplexed input signals (“conditioned thermostat inputs” signals input to item 114, figure 3b and have one output at item 17, figure 3b and therefore the signals are considered to be multiplexed as a multiplexer is a device that selects between several input signals and forwards the selected input to a single output line) utilizing a controller (control board of figure 3a-3b) that includes a signal conditioner (item 110, figure 3a), a multiplexer (microprocessor (114) is considered to be or include a multiplexer as it takes several inputs and provides a single output), an interrupt pin (para. 0033 and 0058 discloses wherein the microprocessor is interrupted via a timing signal therefore an interrupt pin is considered to be taught), and a sample analyzer (microprocessor (114) is also considered to be a sample analyzer as it samples the conditioned thermostat inputs -as disclosed by para. 0058), the method comprising: 
	converting, using the signal conditioner (item 110, figure 3a), received alternating current (AC) input signals into corresponding square wave signals of a digital logic voltage (para. 0048 in view of para. 0022 – Bailey teaches an improvement over the prior art of figure 1 that includes relatively high hysteresis so that smooth square waves such as the one shown in figure 2b are output by the conversion of the AC input signals and as the RS232 receivers have inputs for receiving an AC voltage input signal and an output for transmitting a microprocessor logic operating voltage signal is considered to teach the AC input signals being converted into square wave signals of a digital logic value); 
	selecting, using the multiplexer (item 114, figure 3b), one of the square wave signals (the signal to be output at item 17, figure 3b to item 124, figure 3b of the plurality of signals input to item 114 in figure 3b); and 
	evaluating, using the sample analyzer (item 114, figure 3b), multiple samples (para. 0058) of the selected one of the square wave signals (the signal to be output at item 17, figure 3b to item 124, figure 3b of the plurality of signals input to item 114 in figure 3b) to derive a binary state (with relatively high hysteresis a smooth square wave will allow the microprocessor (114) to know where it is receiving a logical one or logical zero – para. 0022; the logic level of zero or one used to activate or turn off the load connected to relay circuit 126 in figure 3b – para. 0058).
Regarding Claim 17, Bailey discloses the method of claim 16 comprising: controlling at least one of a compressor, a furnace, and a blower based on the binary state (para. 0043 – “air-conditioning compressor”; para. 0050 – “such as a furnace”; para. 0058 – “turning on a furnace”).
Regarding Claim 20, Bailey discloses the method of claim 16, wherein the AC input signals are at a control voltage (para. 0041) and the square wave signals are at a digital logic voltage (para. 0022).
Conclusion
Examiner’s Note: No prior art rejections are being provided for claims 2-5, 7, 9-13, 15, and 18-19 are not considered to be allowable in view of the 35 U.S.C. 112(a) rejections of Claims 1-20. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to electronic controllers in which the input signals are multiplexed, the conditioning of said input signals with respect to heating, ventilation and air conditioning (HVAC) systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858